DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                        Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 1- 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1086966 (CN966) taken together with Nora and Farooq.          CN discloses a baby food and method of producing same (see Abstract; paragraph 6; Example 1) comprising mixing fresh milk (considered to be raw) with a variety of ingredients including wheat and soy flour in order to create a batter material (as same will be used to make a cake) having used stirring to mix same; baking same in a microwave oven to produce a rice cake; drying the rice cake to less than 6%; and pulverizing same (considered to involve grinding or milling or at least tantamount to same) into a powder well within the size called for in the instant claims (fine powder passes through a 100 mesh sieve).   Though CN discloses heating said mix to create a cake using a microwave for 10 minutes, same does not recite the particular temperatures attained.  However, treating same with a 3000 MW for 10 minutes would provide heating temperatures well-within the temperature range in the claim.  It is .
       In the alternative regarding claim 1, if it is shown that pulverization is not commensurate with grinding or milling, it should be known that all of same, grinding, milling, and pulverization, are notoriously well-known means of size reduction, and, absent a showing of unexpected results, it would have been further obvious to have substituted any one of same to provide the necessary size reduction as a matter of preference to one having ordinary skill in the art.          Regarding claims 6, if it is shown that “fresh milk” is not raw, both raw and pasteurized milk are notoriously well-known for use in preparing foods, and it would have been further obvious to have employed either as a matter of preference depending on, for example, ready availability of one over the other.           Regarding claim 3, although CN does not specifically disclose or teach such ratio, same also does disclose a limit on what ratio of milk to flour may be used.  In any event, absent a showing of unexpected results, it would have been further obvious to have arrived at the particular ratio of milk to starch as set forth in claim 3 through routine experimentation depending on, for example, the nutrient needs or taste desired in the 
          CN is silent regarding the use of liquid milk which has previously been frozen and thawed.  It is not seen where the use of milk from such treatment would make for a patentable distinction, particularly as the milk would be “reconstituted” to its original texture and color during stirring “evenly” the mixture of milk and other ingredients in CN (Example 1).  For example, Dixon teaches only color and texture are changed during the process of freezing and thawing of milk wherein such changes are removed through mixing (page 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted milk from such treatment as a matter of preference, for example, in decreased cost through bulk purchase of same since milk may be frozen and stored for “up to 3 months, with no real change to its taste” (page 1 of Dixon).
5.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 1086966 (CN) taken together with Nora, Farooq, and Percival.
          CN is silent regarding the use of liquid milk which has previously been powdered milk mixed with water.  Powdered milk and reconstitution of same into a liquid is 
          Nora and Farooq have been discussed above with motivation to combine same with CN.          The milk in CN would inherently include beta-lactoglobulin and beta-casein.  However, CN is silent regarding the milk proteins which are denatured.  Nevertheless, the temperatures employed, particularly during the cooking step to create the cake have been discussed above wherein microwave treatment would involve 180 C (see Nora) and beta-casein would be well within the temperature required for denaturing (Table 1 in Farooq).  Additionally, the exposure to 180 C is also well within the temperature for denaturing beta-lactoglobulin (70 C; see Abstract of Loveday).  Because at least some denaturation of both proteins would occur under such conditions, such denaturation would naturally fall within the range “up to 99” of each protein as recited in claim 9.
7.       Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1086966 (CN) taken together with Nora, Farooq, and Leitner et al (Published U.S. Application No. 2019/0167577).           CN does not disclose a method for reducing the risk of developing a food allergy to milk by feeding said food product to a baby or infant of an age of at least four months .



Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                       


Anthony Weier
January 12, 2022